         Case 4:20-cv-02078-MWB Document 28 Filed 11/10/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF PENNSYLVANIA

                                                    :
DONALD J. TRUMP FOR                                 :
PRESIDENT, INC., et al.,                            :
                                                    :          NO. 4:20-cv-02078-MWB
                                                    :
                              Plaintiffs,           :
                                                    :
               v.                                   :
                                                    :
KATHY BOOCKVAR, in her capacity as                  :
Secretary of the Commonwealth of                    :
Pennsylvania, et al.,                               :
                                                    :
                              Defendants.           :
                                                    :

  JOINDER OF THE BOARDS OF ELECTIONS OF ALLEGHENY, MONTGOMERY,
         AND PHILADELPHIA COUNTIES IN MOTION TO TRANSFER

       Defendants Allegheny County Board of Elections, Montgomery County Board of

Elections, and Philadelphia County Board of Elections join in the Motion to Transfer of

Secretary of the Commonwealth Kathy Boockvar (ECF No. 25), and respectfully request that

this matter proceed in the Harrisburg division of this Court. Like the Secretary, the County

Boards of Elections are fully occupied with a range of post-election tasks. To the extent it is

necessary for County officials and witnesses to travel to in-person proceedings in this matter,

travel from the Pittsburgh and Philadelphia areas will be significantly less time consuming if the

proceedings are held in Harrisburg.
        Case 4:20-cv-02078-MWB Document 28 Filed 11/10/20 Page 2 of 3




                                         Respectfully submitted,

Dated: November 10, 2020                 HANGLEY ARONCHICK SEGAL
                                         PUDLIN & SCHILLER

                                         By:    /s/ Michele D. Hangley
                                                Mark A. Aronchick
                                                Michele D. Hangley
                                                Robert A. Wiygul
                                         One Logan Square, 27th Floor
                                         Philadelphia, PA 19103
                                         Telephone: (215) 568-6200
                                         Email: mhangley@hangley.com

                                          Attorney for Defendants Philadelphia
                                          County Board of Elections, Montgomery
                                          County Board of Elections and Allegheny
                                          County Board of Elections
         Case 4:20-cv-02078-MWB Document 28 Filed 11/10/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Michele D. Hangley, certify that on the 10th day of November, 2020, a copy of the

foregoing Joinder was served by ECF filing on all counsel.


                                                   /s/ Michele D. Hangley
                                                   Michele D. Hangley
